Appeal by third-party plaintiff from so much of an order of the Supreme Court, Special Term, Sullivan County, as required third-party plaintiff town to furnish to third-party defendant insurance company a bill of particulars containing a copy of a certain statement of adjusted premium for a liability insurance policy issued by the company to the town and claimed by the town to include coverage for any liability of the town arising out of injuries sustained by plaintiff Beatrix Shapiro as the result of an accident on an allegedly defective town bridge. The company contends that the “ scheduled ” policy in question covers only the hazards specifically described and charged for; that, accordingly, it is proper and relevant to prove the amount of the premium and the manner of its computation; and that the premium originally charged was later adjusted upon audit. The statement of such adjustment is the subject of this appeal. The third-party complaint alleged that the policy was issued by the company to the town “ for a valuable consideration ”. Hence, the consideration is properly a subject of particularization and such consideration is obviously not merely the original premium charged but the premium as “adjusted”. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.